 In the Matter of SOLAR AIRCRAFT Co.andINTERNATIONAL ASSOCIATIONOF MACHINISTS, AERONAUTICAL LODGE 685, A. F. of L.Case No. R-5133.-Decided April X3,1943Mr. Clifton A. Hix,of SanPedro, Calif.,Mr. Roy M. Brown,of SouthGate, Calif.,Mr. L. E., Poesnecker,andMr. Harry H. Park,of SanDiego, Calif., for the I. A. M.Mr. Burton D. Wood, Mr. Ralph W. WallaceandMr. Edward TV.Craft,of San Diego, Calif., for the Association.Mr. Milton S. Tyre,andMr. William. P. Goodman,of Los Angeles,Calif., for the U. A. W.-C. I.-O.Mr. Louis Cokin,of counsel to the Board.DECISIONAND-DIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition and amended petition duly filed by InternationalAssociation of Machinists, Aeronautical Lodge 685, A. F. of L., hereincalled the I. A. M., alleging that a question affecting commerce hadarisenconcerning the representation of employees of Solar AircraftCo., San Diego, California, herein called the Company, the NationalLabor Relations Board provided for an appropriate hearing upon duenotice before Daniel J. Harrington, Trial Examiner.Said hearingwas held at San Diego, California, on April 1, 1943.At the commence-ment of the hearing the Trial Examiner granted a motion of Inter-national Union, United Automobile, Aircraft & Agricultural Imple-ment Workers of America, herein called the U. A. W.-C. I. 0., tointervene.The I. A. M., the U. A. W.-C. I. 0., and Solar EmployeesAssociation, herein called the Association, appeared at and participatedin the hearing, and all parties were afforded full opportunity to beheard, to examine and cross-examine witnesses, and to introduce evi-dence bearing on the issues.'The Trial Examiner's rulings made atthe hearing are free from prejudicial error and are hereby affirmed.' The Company did not enter a formal appearance at the hearing but participatedthrough one of its representatives.49 N. L.R. B., No. 7.46 SOLAR AIRCRAFT CO.47Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESSOF THE COMPANYSolar Aircraft Company, is a California corporation with its prin-cipal place of business at San Diego, where it is engaged in the manu-facture of exhaust manifolds, cowls, and sundry parts for aircraft.The Company purchases raw materials valued in excess of $215,000annually, approximately 95 percent of which is shipped to it frompoints outside the State of California., and manufactures finished prod-ucts valued in excess of $715,000 annually,approximately 85 percentof which is shipped to points outside the State of California.TheCompany admits that it is engaged in commerce within the meaningof the National Labor Relations Act.H. THE ORGANIZATIONS INVOLVEDInternational Association of Machinists, Aeronautical Lodge 685, is alabor organization affiliated with the American Federation of Labor,admitting to membership employees of the Company.International Union, United Automobile, Aircraft & AgriculturalImplement Workers of America, is a labor organization affiliated withthe Congress of Industrial Organizations, admitting to membershipemployees of the Company.Solar Employees Association is an unaffiliated labor organization,admitting to membership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONOn February 18, 1943, the I. A. M., claiming to represent a majorityof the Company's employees, requested the Companyto recognize it asthe exclusive representative of such employees.The Company refusedthis request on the ground that it was operating under a contract withthe Association.On March 31, 1942, the Company and the Association entered into anexclusive bargaining contract 2The contract provides that it shallremain infull force and 'effect until 90 days after the Armistice in thepresent war. Inasmuch as the contract has been in effect for over a9 The I.A. M contended at the hearing that the Association was no longer in existenceand that the Association had assigned its property to the I. A! M.The Association appearedat the hearing by separate counsel, presented authorization cards to the Trial Examinershowing that 356 employees of the Company had designated the Association as theirbargaining representative since the alleged dissolution,and evidence-introduced at thehearing shows that no steps had ever been taken to legally dissolve the Association.Wefind that the Association is still in existence for the purposes of this case.i 48DECISIONS OF. NATION'AL LABOR 'RELATIONS BOARDperiod of 1 year, and inasmuch as it is for an indefinite period of time,we find that it does not constitute a bar to a determination of repre-sentatives at this time.A statement of an agent of the Board, introduced into evidence at thehearing, indicates that the I. A. M. represents a substantial number ofemployees in the unit hereinafter found to' be appropriate.g-We find that a question affecting commerce has arisen concerning therepresentation of employees of the Company, within the meaning ofSection 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITThe I. A. M. contends that all-production, maintenance, spot weldingmachine operators, tool design employees, timekeepers, direct and in-direct stores employees, inspection and shipping department em-ployees, and production planning department employeesat the SanDiego and National City plants of the Company, includingregularpart time employees, but excluding office, clerical, inspection, and ship-ping employees, dispatch clerks, plant guards, researchand engineer-ing department employees, supervisory employees having the authorityto hire and discharge, and welders who are engaged more than 50percent of their time as oxy-acetylene, oxy-hydrogen,electrical arewelders employed to do fusion welding, gas torch cutters, helpers, andapprentice welders, constitute a unit appropriate for the purposes ofcollective bargaining.The only controversy with respect to the unitconcernsregular part time employees.The Company employs approximately 70 persons classified by it asregular part time employees.The record indicates that such em-ployees work 4 hours each day and full time on Saturday. Such em-ployees are considered permanent by the Company and perform thesame type of work as employees admittedly in the unit.The U. A. W.-C. I. 0. requests that they be excluded from the unit and the I. A. M.and the Association that they be included.The Company took noposition with respect to these employees.We find that all regularpart time employees should be included in the unit.We find that all production, maintenance, spot welding machine oper-ators, tool design employees, timekeepers, direct and indirect storesemployees, inspection and shipping department employees, and pro=duction planning department employees at the San Diego and National8 The Board agent reported that the I A. M. presented 1,523 authorization cards bearingapparently genuine signatures of persons alleged to be employees of the Company.Nocheck was made of these -cards against a pay roll because of the Company's failure to,submit one.The Trial Examiner reported that the Association presented 356 authorizationcards beating apparently genuine' signatures of persons alleged to be employees of theCompany,and that theU A w.-C I. 0.presented 62 authorization cards bearing appar-ently genuine signatures of persons alleged to be employees of the Company.There areapproximately 1,700 employees in the appropriate unit. SOLAR AIRCRAFT CO.49City plants of the Company, including regular part time employees,but excluding office clerical, inspection, and shipping employees, dis-patch clerks, plant guards, research and engineering department em-ployees, supervisory employees having the authority to hire and dis-charge, and welders who are engaged more than 50 percent of theirtime working as oxy-acetylene, oxy-hydrogen, electrical arc weldersemployed to do fusion welding, gas torch cutters, helpers, and apprentice welders, constitute a unit appropriate for the purposes of collec-tive bargaining, within the meaning of Section 9 (b) of the Act.V.THE DETERMINATION OF REPRESENTATIVESWe shall .direct that the question concerning representation whichhas arisen be resolved by means of an election by secret ballot amongthe employees in the appropriate unit who were employed during thepay-roll period immediately preceding the date of the Direction ofElection herein, subject to the limitations and additions set forth inthe Direction.DIRECTION OF ELECTIONBy virtue of and pursuant.to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section, 9, of the National Labor RelationsBoard Rules and Regulations-Series 2, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Solar Aircraft Co.,San Diego, California, an election by secret ballot shall be conductedas early as possible, but not later than thirty (30) days from the dateof this Direction, under the direction and supervision of the RegionalDirector for the Twenty-first Region, acting in this matter as agentfor the National Labor Relations Board, and subject to Article III,Section 10, of said Rules and Regulations, among the employees inthe unit found appropriate in Section IV, above, who were employedduring the pay-roll period immediately preceding the date of thisDirection, including any such employees who did not work during saidpay-roll period because they were ill or on vacation or temporarily laidoff, and including employees in the armed forces of the United Stateswho present themselves in person at the polls, but excluding any whohave since quit or been discharged for, cause, to determine whetherthey desire to be represented by International Association of Machin-ists;Aeronautical Lodge 685, A. F. of L., by International Union,United Automobile Aircraft & Agricultural Implement Workers ofAmerica, affiliated with the Congress of Industrial Organizations, orby Solar Employees Association, for the purposes of collective bar-gaining, or by none of said organizations.